Opinion by
Woodside, J.,
The claimant in this unemployment compensation case had an equal partnership with William A. Geiger *543in a firm known as the Snn-X Glass Tinting Company. During the month of February or March of 1962, a broker was secured to sell the business which was in difficulty due .to a lack of operating funds. The claimant'filed his claim for benefits on March 28, 1962. The claim weeks involved in this appeal are the last three weeks in April and the first two' weeks in May. The bureau, the referee and the board denied the claimant benefits on the basis that he was self-employed under §402(h) of the Unemployment Compensation Law, 43 P.S: ■ §802(h) :
The claimant contends he was not self-employed during the. time for which he is seeking benefits. He argues that he was receiving no remuneration, from the business and was seeking other employment.
The lack of remuneration during the claim weeks in question is not controlling as to whether the claimant was self-employed. Unemployment compensation is not designed as insurance to protect those engaged in business ventures who. may not realize a profit. Muchant Unemployment Compensation Case, 175 Pa. Superior Ct. 85, 103 A. 2d 438 (1954); Meckes Unemployment Compensation Case, 190 Pa. Superior Ct. 578, 155 A. 2d 463 (1959).
The claimant testified that he spent approximately half of his time seeking other employment and half of his time trying to dispose of the Sun-X Glass Tinting Company. It is evident that the claimant’s business was still in operation during this time. In the summary of interview before the bureau on March 29, 1962, the claimant indicated that the business had more orders than ever before, and that the partners were attempting to obtain capital so they would not have to sell the business.'
Decision affirmed.